DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 16 “the beam should be amended to “the laser beam”. 
Claim 10, line 30 “the beam” should be amended to “the laser beam”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Applicant indicates the “expander optical devices” in claims 1 and 10 as a polarizer or a collimator (see claims 2, 7, and 11 and Pg. 5, lines 19-22) and will be interpreted as such. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bor (US 20180360657 A1) in view of Brown (US 20130169971 A1).
	In regards to claims 1 and 7-9, Bor discloses a system for controlling a position of a focal point of a laser beam directed to a target (Abstract states that this is a laser system configured to focus a laser beam within an ophthalmic target) comprising: a beam expander configured to control the focal point of the laser beam (Par. 0034 says beam expander can control the focal spots; see also Fig 2 element 230); a scanner configured to: receive the laser beam from the beam expander; and manipulate the laser beam to control an xy-position of the focal point in an xy-plane defined by the z-axis (Par. 0026 discloses scanner [120] which scans the laser beam, i.e. it receives the laser beam to be scanned. Par. 0026 also discloses this scanner comprises xy and z scanners that can control the focus spot of the beam); an objective lens configured to: receive the laser beam from the scanner; and direct the beam towards the target (Par. 0035 discloses that the objective comprises lens that can focus the beam and deliver it to the target region; see also Fig. 2 element 240); and a computer configured to receive a depth instruction (Par. 0029 discloses there is a computer medium attached to the device and Par. 0061 discloses the laser beam being pulsed at a particular depth; i.e. the computer can receive depth instruction). 	
	Bor does not discloses the beam expander comprising a mirror and one or more expander optical devices or the computer being able to set one or more actuation parameters to control the surface curvature of the mirror according to the depth instruction. 
	However, in the same field of endeavor, Brown does disclose the beam expander comprising a mirror with a surface curvature that can be adjusted and one or more expander optical devices configured to: direct the laser beam towards the mirror; and receive the laser beam reflected from the mirror (Par. 0037 discloses there is a configuration, i.e. beam expander, that comprises a collimator [608], i.e. an expander optical device, that pushes the light towards the mirror [612]. Par. 0044 further discloses the mirror’s surface of curvature can be adjusted using voltage) for the purpose of reflecting laser beam. Brown also discloses setting one or more actuation parameters to control the surface curvature of the mirror according to the depth instruction (Applicant discloses the actuation parameters as voltages applied to the mirror. Par. 0044 of Brown discloses that there can be a voltage applied to the mirrors, i.e. an actuation parameter, in order to change the surface of curvature of the mirror) for the purpose of improving the focus. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bor and modified them by having the beam expander comprise a mirror and a collimator as well as having the computer capable of setting one or more actuation parameters to control the surface curvature of the mirror according to the depth instruction, as taught and suggested by Brown, for Par. 0037 of Brown) and improving the focus (Par. 0044 of Brown). 
In regards to clam 10, Bor discloses a method for controlling a position of a focal point of a laser beam directed to a target (Abstract says this is a laser system configured to focus a laser beam within an ophthalmic target) comprising: receiving, at a computer, a depth instruction (Par. 0029 discloses there is a computer medium attached to the device and Par. 0061 discloses the laser beam being pulsed at a particular depth; i.e. the computer can receive depth instruction); receiving the laser beam at a beam expander (Par. 0034 says beam expander can control the focal spots; see also Fig. 2, element 230); receiving, at a scanner, the laser beam from the beam expander (Par. 0026 discloses scanner [120] scans the laser beam, i.e. it receives the laser beam to be scanned); manipulating the laser beam to control an xy-position of the focal point in an xy-plane defined by the z-axis (Par. 0026 discloses scanner [120] comprises xy and z scanners that can control the focus spot of the beam); and receiving, at an objective lens, the laser beam from the scanner; and directing the beam towards the target (Par. 0035 discloses that the objective comprises lens that can focus the beam and deliver it to the target region; see also Fig. 2, element 240). 
Bor does not disclose the computer setting one or more actuation parameters to control a surface curvature of a mirror according to the depth instruction or the beam expander comprising a mirror and an expander optical device capable of the claimed functions. 
However, in the same field of endeavor, Brown does disclose setting one or more actuation parameters to control a surface curvature of a mirror according to the depth instruction (Par. 0044 discloses that there can be a voltage applied to the mirrors, i.e. an actuation parameter, in order to change the surface of curvature of the mirror) for the purpose of increasing the focus, Par. 0037 discloses there is a configuration, i.e. beam expander, that comprises a collimator [608] and a mirror [612]); directing, by the one or more expander optical devices, the laser beam towards the mirror (Par. 0037 discloses a collimator [608] that pushes the light towards the mirror [612]); reflecting, by the mirror, the laser beam with the surface curvature to control the z-position of the focal point (Par. 0037 discloses the mirror reflects the light); and receiving, at the one or more expander optical devices, the laser beam reflected from the mirror (Par. 0037 discloses the light is reflected back off the mirror and to the collimator, i.e. expander optical device) for the purpose of reflecting the beam. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bor and modified them by having the beam expander comprise a mirror and a collimator as well as having the computer capable of setting one or more actuation parameters to control the surface curvature of the mirror according to the depth instruction, as taught and suggested by Brown, for the purpose of reflecting laser beam (Par. 0037 of Brown) and improving the focus (Par. 0044 of Brown). 
Allowable Subject Matter
4.	Claims 2-6 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792       
02/23/2021